Citation Nr: 1454277	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a bilateral knee strain.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 2000 to March 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the RO in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in New Orleans, Louisiana.  

In July 2010 and June 2014, the Board remanded this matter for further evidentiary development.  The Board finds that there has been substantial compliance with the remand directives and the Board can proceed with adjudication of the claim on the merits.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There are also relevant CAPRI records uploaded in the Virtual VA paperless claims system.



FINDING OF FACT

The currently demonstrated bilateral knee strain is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by bilateral knee strain is due to disease or injury that was incurred in her active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that her current bilateral knee strain is due to an injury she sustained during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Here, the Veteran has been diagnosed with bilateral knee strain. 

Her service treatment records reveal that she complained of right hip pain to her leg in November 2000.  The Veteran also fell from a truck in January or February 2001.  Although on clinical examination at separation the Veteran's knees was reported to be normal, on a report of medical history at separation, the Veteran endorsed having knee trouble and it was also noted on the Veteran's December 2002 separation examination that she had knee and back pain since her injury in February 2001.  The knee pain was reported to have occurred every month and was worse with exercise.  

In an August 2008 statement associated with her Substantive Appeal, the Veteran stated that her knees had been hurting her since before she separated from service as a result of both running and dropping to her knees for training on broken roads and rocks.  

The Board notes that the Veteran is competent to report as to the symptoms she experiences, such as pain and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

At issue is whether the Veteran's current bilateral knee strain is related to her in-service bilateral knee injuries and pain.  

The Veteran's post-service treatment records contain complaints of bilateral knee pain.  Specifically, in November 2005 she complained of bilateral knee pain and a rash to both legs.  She described the rash as red and raised and in small circles.  The examiner noted the rash was erythema nodosum and that it was responding to therapy.  

The Veteran was afforded a VA examination in September 2013 and reported that she had bilateral knee swelling at least two to three times weekly without relation to activity, although her pain was worse in the morning after inactivity due to stiffness.  She also reported that she had difficulty with ambulation and weight bearing due to the pain.  She endorsed using anti-inflammatories for her pain and stated that they were fairly effective.  

The examiner rendered a diagnosis of bilateral knee strain and opined that the knee strain was not related to service because the service treatment records were negative for any knee complaint; current radiographs were negative for any knee pathology; the Veteran's current knee strains were after the presumptive period of service; and that there was no sequelae in service of leg complaints after the initial "insult" indicating chronicity.  

In August 2014, an addendum opinion was provided.  The examiner opined that the Veteran's knee condition during service was an acute incident and no sequelae or supportive chronicity or pattern was noted until after military duty.  The examiner explained that the strains during service rapidly resolved with conservative treatment and rest and her physical examination for separation was negative for any knee pathology or chronicity in 2002.  

The examiner further noted that recent radiographs were negative for pathology of the knees and therefore the knee complaints currently were less likely as not related to the strains during military service.  The examiner opined that the most likely etiology of her current knee pain was her increased BMI.  

In this case, there is competent, credible lay evidence that the Veteran injured her knees during service and experienced recurrent pain thereafter.  

The Veteran's lay statement are also corroborated by the service treatment records wherein she endorsed having recurrent knee pain and knee trouble at separation from service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").  

While the opinions of the VA examiner are against the claim, the Board finds them to be of limited probative value to the extent that the examiner did not fully assess the Veteran's credible complaints and other medical evidence of continued knee pain during and since service.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral knee strain as likely as not had its onset during service.  Service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral knee strain is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


